Case 2:20-cv-02291-DOC-KES Document 205 Filed 01/31/21 Page 1 of 5 Page ID #:3653




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC (KESx)                           Date: January 31, 2021

    Title: LA Alliance for Human Rights et al v. City of Los Angeles et al.


  PRESENT:       THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                       N/A
                Courtroom Clerk                                Court Reporter


         PROCEEDINGS: Order to Appear and Show Cause

         Pursuant to the agreement entered into between the City of Los Angeles and the
  County of Los Angeles dated June 18, 2020, this Court agreed to monitor the joint efforts
  of the City of Los Angeles and the County of Los Angeles to respond to their rapidly
  accelerating and increasingly deadly epidemic of homelessness. The parties to that
  Agreement, Plaintiffs and Intervenors, are hereby invited to appear and show cause why
  the Court should not deploy any and all equitable remedies to address the crisis of
  homelessness gripping the City and County of Los Angeles. While it is the understanding
  of the Court that the County has complied with its obligations under the agreement, it
  does not appear the City has made similar progress.

          The homelessness crisis, combined with the impact of the Covid crisis and soaring
  mental health and substance abuse issues among the unsheltered, has led to what all
  parties agree is now a crisis approaching that which would typically follow a significant
  natural disaster in Southern California with no end in sight. Pursuant to the agreement of
  the parties in June, whereby the Court undertook to monitor the City’s and County’s
  agreements and efforts, the Court has conducted several status conferences and other less
  formal discussions with plaintiffs, defendants and interested third parties. The Court
  witnessed on January 29, 2021 the impact of a significant rain event on the homeless in
  Skid Row. The Court notes that the average rainfall in Downtown Los Angeles in
  January is 3.12 inches http://www.laalmanac.com/weather/we08.php and that on just two
  days, January 28 and 29, 2021, .98 inches and .72 inches of rain fell on Skid Row
  creating extraordinarily harsh conditions for the unsheltered.
  http://www.laalmanac.com/weather/we13a.php.
Case 2:20-cv-02291-DOC-KES Document 205 Filed 01/31/21 Page 2 of 5 Page ID #:3654
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC (KESx)                                     Date: January 31, 2021
                                                                                          Page 2

          The Court also notes that while some ad hoc efforts were made to respond to the
  crisis presented by the storm and its severe impact on the homeless in downtown —
  particularly elderly women and victims of mental illness, at least one of whom was naked
  and suffering from hypothermia— it was only through the efforts of Councilman Kevin
  DeLeon, Union Rescue Mission, Skid Row Advisory Council, Salvation Army,
  Volunteers of America and Downtown Women’s Center that additional suffering and loss
  of life was averted. These conditions cannot be allowed to continue!

         It is the Court’s concern that despite seven months of promises, conferences, plans
  and meetings, nothing substantial has been done to remediate the appalling and
  dangerous conditions in Los Angeles’ Skid Row for the homeless population. It should
  be noted that 1,383 homeless persons died in the City and County of Los Angeles in
  2020, and this reflects a 32% increase of the number of homeless deaths recorded in
  2019.

         Indeed, if the impact of homelessness on the City and County could be calculated,
  it appears to the Court the conditions are substantially worse than those existing in June,
  2020, when the parties agreed to the initial set of action steps and funding commitments,
  notwithstanding the fact that the County has made the payments to the City which it
  promised to make.

         Therefore, the Court is convening and inviting the parties to appear on Skid Row
  at the Downtown Women’s Center, located at the corner of 5th and San Pedro, on
  Thursday, February 4, 2021, to present evidence of any actions already taken and
  completed to address the homelessness crisis from the onset of this litigation in March,
  2020, to the present, and provide progress and status reports regarding the agreement of
  June 18, 2020. Social distancing protocol will be observed as in all prior hearings.

  In addition, on or before February 16, 2021, the parties shall provide the following:
                1. An inventory of city and county properties which will serve as
                locations for temporary housing, including the location of the property and
                capacity in terms of the number of beds it can facilitate.
                2. A report disclosing all available funds to service the homeless and how
                these funds are to be allocated.
                3. Briefs addressing all equitable remedies available to the Court that
                would require the City of Los Angeles and its elected officials to take
                action to provide relief to the homeless community, said briefs to be filed
                and served on or before February 16, 2021 (the Court will schedule an
                additional hearing to consider these briefs following their submission); and,
Case 2:20-cv-02291-DOC-KES Document 205 Filed 01/31/21 Page 3 of 5 Page ID #:3655
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC (KESx)                                       Date: January 31, 2021
                                                                                            Page 3



          Although the Court is reluctant to substitute its judgment for that of elected
  officials as to what action is necessary to alleviate the current crisis in the streets of Los
  Angeles City and County, the Court, cannot allow the paralysis of the political process to
  continue to endanger the lives of homeless and the safety of the communities in which
  they reside The City and County of Los Angeles have been given a reasonable
  opportunity to devise and implement a strategy to address the homeless crisis in their
  respective jurisdictions.

          The Court is also aware of the burden placed on private property owners by the
  failure of the City and the County to act to identify locations on city and county property
  where the homeless can be housed in a humane way and to which services can be
  directed.

         The Court is further aware of the danger to life and dignity of the homeless and to
  the people of Los Angeles by this apparent abdication of responsibility by local
  authorities to keep the streets safe and passable. It seems self-evident that any significant
  adverse weather event or other natural disaster will likely decimate the homeless
  population to a much greater extent than other residents of the City and County.

        By Emergency Proclamation dated March 20, 201, 7Los Angeles Mayor Eric
  Garcetti declared as follows:

  “. . . Los Angeles City Charter Sec. 231 and Los Angeles Administrative Code Sec. 8.22
  empower the Mayor of the City of Los Angeles to proclaim the existence or threatened
  existence of a local emergency when and occurrence which by reason of its magnitude is
  or is like to become beyond the control of the normal services, personnel, equipment and
  facilities of the regularly constituted branches and departments of the City government.”.

         Clearly the Los Angeles City Charter places in the hands of its Mayor the
  authority to take all action necessary to end this “local emergency” as it appears that
  homelessness in this region has gone “beyond the control of the normal services,
  personnel, equipment and facilities of the regularly constituted branches and
  departments of the City government.”

         Therefore, the Court specifically requests the parties address in their briefs the
  following:
Case 2:20-cv-02291-DOC-KES Document 205 Filed 01/31/21 Page 4 of 5 Page ID #:3656
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC (KESx)                                       Date: January 31, 2021
                                                                                            Page 4

            1. the outer limit of the Court’s structural equitable remedy power in these
               circumstances, with particular reference to the breadth and significance of
               the orders upheld by the Supreme Court; and,
            2. an agreed upon statement of facts regarding current conditions

          In preparing their Status Conference presentation and their briefing of the issues
  the Court has identified, the Court requests the parties address the comments of Chief
  Justice Roberts in oral argument in Brown v. Plata, 563 U.S. 493 (2011) concerning the
  prospect of government by federal district court order. The Chief Justice’s concern in
  Plata is the Court’s concern now —what if various federal district courts order various
  structural remedies that exhaust a local government’s capacity and budget?— but that
  concern must be balanced against the demonstrated immediate loss of life occurring in
  the streets as a result of homelessness and the impositions on the public and private
  property owners by this systemic failure of government.

         If the Court lacks jurisdiction to address these issues, then what remedy is
  available in the face of an apparent failure on the part government officials to act? If the
  Court does not specifically order the construction and staffing of tents such as those
  erected this past week, will not more homeless persons, including women and disabled
  veterans simply perish due to exposure, suicide and/or the ravages of substance abuse?

         The Court respectfully requests the presence of Los Angeles Mayor Garcetti and
  City Attorney Feuer. The Court believes the attendance of Chairwoman Solis the County
  Board of Supervisors will be beneficial. The Court invites third party briefing in regard to
  the issues identified above.

          The difficult legal issues address herein are not unprecedented. They deal with
  questions of the extent and limits of a federal district court’s authority to act after a long
  period of inaction by local government officials that is reminiscent of the conditions
  district courts faced in the aftermath of Brown v. Board of Education. There of course,
  the constitutional violations were of a different sort (though increasingly it is obvious that
  the impact of homelessness on communities of color is so immense that to call it other
  than intentional is to ask the Court to blind itself to apparent reality.)

         The Court finds expedited briefing and an early hearing on these issues is made
  necessary by the exigent circumstances of the clear and present danger to the lives of
  those now residing on Skid Row.
Case 2:20-cv-02291-DOC-KES Document 205 Filed 01/31/21 Page 5 of 5 Page ID #:3657
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC (KESx)                                     Date: January 31, 2021
                                                                                          Page 5

         The Court must determine whether the failure to address life-threatening
  conditions now existing on Skid Row and throughout the City and County is a result of a
  lack of adequate resources, or reflects an unwillingness on the part of local officials to
  acknowledge the nature and extend of the crisis and make the hard choices and difficult
  decisions necessary to effectively address these life-threatening conditions. The Court is
  encouraged by the County’s continuing payments and the development of the Los
  Virgenes Project, however paralysis in the City appears to be complete. The Court hopes
  this impression is proven wrong and to that end looks forward to discussing these issues
  with the Mayor and City Attorney on February 4, 2021.




                                                                                     :

   MINUTES FORM 11                                             Initials of Deputy Clerk:
   CIVIL-GEN                                                   kd
